Order entered November 19, 2015




                                                       In The
                                         Court of Appeals
                                  Fifth District of Texas at Dallas
                                                 No. 05-15-01069-CV

                             IN THE INTEREST OF A.C.M., A MINOR CHILD

                              On Appeal from the 256th Judicial District Court
                                           Dallas County, Texas
                                  Trial Court Cause No. DF-12-19569-Z

                                                     ORDER
       The Court REINSTATES the appeal.

       On October 27, 2015, we ordered the trial court to make findings regarding whether appellant is entitled

to appointed counsel in this appeal from the order terminating his parental rights. We have received the trial

court’s order finding appellant is indigent and appointing Stephanie Pond to represent him. Accordingly, we

DIRECT the Clerk of this Court to list Stephanie Pond as appellant Justin Ray Monroe’s attorney of record.

       Because appellant is now represented by counsel, we DENY his motion to compel the Dallas County

District Clerk to send him the clerk’s record.

       Appellant’s brief is due within TWENTY DAYS of the date of this order. See TEX. R. APP. P. 38.6(a).

       We DIRECT the Clerk to send copies of this order to counsel for all parties and to appellant Justin Ray

Monroe.




                                                      /s/       ELIZABETH LANG-MIERS
                                                                PRESIDING JUSTICE